Dismissed and Opinion Filed December 6, 2018




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01332-CV

                             IN RE SUSAN HARRIMAN, Relator

                 Original Proceeding from the 162nd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-11994

                              MEMORANDUM OPINION
                          Before Justices Bridges, Brown, and Boatright
                                   Opinion by Justice Bridges
       Before the Court are relator’s petition for writ of mandamus and relator’s “Motion to

Vacate Trial Court Temporary Injunction Order, Implement Settlement Agreement and Dismiss.”

In this original proceeding, relator complains of the trial court’s April 13, 2018 Agreed Temporary

Injunction. The parties have now settled the underlying dispute, and the trial court has signed an

“Order of Non-Suit with Prejudice” and dismissed all claims at issue in this original proceeding.

In her motion, relator requests that this Court vacate the April 13, 2018 Agreed Temporary

Injunction and order the parties to bear their own costs. Real parties in interest Julio Palmaz, M.D.

and Steven Solomon filed a response to the motion. They oppose the relief requested by relator

and maintain that the non-suit and dismissal order rendered this proceeding moot and, therefore,

must be dismissed.

       When a trial court dismisses an action pursuant to a notice of non-suit, a temporary order

rendered during the pendency of the cause automatically dissolves by operation of law without
further order of the trial court and renders appellate proceedings related to the order moot. Gen.

Land Office v. OXY U.S.A., Inc., 789 S.W.2d 569, 571 (Tex. 1990) (when trial court dismisses

lawsuit, temporary injunction is automatically dissolved); Goodman v. Hill, No. 05-13-01313-CV,

2014 WL 1576969, at *1 (Tex. App.—Dallas Apr. 21, 2014, no pet.) (“The trial court’s dismissal

of the underlying action automatically dissolved the temporary injunction, rendering the issues in

this appeal moot.”).

       Here, the trial court’s dismissal automatically dissolved the April 13, 2018 Agreed

Temporary Injunction of which relator complains. This controversy is, therefore, moot and must

be dismissed. See Gen. Land. Office, 789 S.W.2d at 572. Accordingly, we deny relator’s “Motion

to Vacate Trial Court Temporary Injunction Order, Implement Settlement Agreement and

Dismiss” and dismiss this original proceeding as moot without reaching the merits of the petition

for writ of mandamus.




                                                 /David L. Bridges/
                                                 DAVID L. BRIDGES
                                                 JUSTICE




181332F.P05




                                               –2–